UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1881


ARLETTA J. KUROWSKI, Mother retired tribal leader; DANIEL D. KUROWSKI
HAWK, Full Time PH D Student; DEBRA J. KUROWSKI, Custodian Oneida
Nation Casino; DONNA M. KUROWSKI-GALVAN, Caretaker of her mother
Arletta Kurowski,

                    Plaintiffs - Appellants,

             v.

BRIAN KUROWSKI; NORMA J. KUROWSKI, Estate of,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:19-cv-01494-TMC)


Submitted: January 23, 2019                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arletta J. Kurowski, Daniel D. Kurowski Hawk, Debra J. Kurowski, Donna M. Kurowski-
Galvan, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arletta Kurowski, Daniel Kurowski Hawk, Debra Kurowski, and Donna

Kurowski-Galvan appeal the district court’s order accepting the recommendation of the

magistrate judge and dismissing their complaint without prejudice for lack of jurisdiction,

pursuant to the Rooker-Feldman doctrine and the probate exception to federal jurisdiction.

See Dist. Of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.

Trust Co., 263 U.S. 413 (1923); Graham Shopping Ctr., LLC v. Estate of Kirsch,

777 F.3d 678, 680-81 (4th Cir. 2015). We have reviewed the record and find no reversible

error. We therefore affirm for the reasons stated by the district court. Kurowski v.

Kurowski, No. 8:19-cv-01494-TMC (D.S.C. July 16, 2019).           We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2